 



EXHIBIT 10.18

WEYCO GROUP, INC.
DIRECTOR
NONQUALIFIED STOCK OPTION AGREEMENT

     This stock option is granted by Weyco Group, Inc., a Wisconsin corporation
(the “Company”), to Virgis Colbert (the “Director”) as of this 19th day of May,
2003 .

W I T N E S S E T H :

     WHEREAS, the Board of Directors of the Company (the “Board”), desiring to
promote the growth and development of the Company and increase shareholder value
by providing incentives for non-employee directors of the Company;

     NOW, THEREFORE, it is agreed as follows:

     1. Number of Shares Optioned; Option Price. The Company grants to the
Director the right and option to purchase, on the terms and conditions hereof,
all or any part of the aggregate of One Thousand, Five Hundred (1,500) shares of
the presently authorized Common Stock of the Company, $1.00 par value, whether
unissued or issued and reacquired by the Company, at the purchase price of Fifty
Dollars and 37/100 ($50.37) per share. This Option is intended by the parties
hereto to be, and shall be treated as, a nonqualified stock option.

     2. Conditions of Exercise of Option During Director’s Lifetime. This option
may be exercised by Director at any time during Director’s lifetime after
November 19, 2003. If the Director ceases to be a Director of the Company for
any reason except death, Director may, at any time within 3 months after the
date of such cessation of directorship but in no event later than the date of
expiration of this option, exercise this option to the extent Director was
entitled to do so on the date of such cessation of directorship.

     3. Death of Director. If Director dies while still serving as a Director of
the Company, this option, whether or not otherwise exercisable at the time of
such death, shall be exercisable by the person or persons to whom the option is
transferred by will or the laws of descent and distribution, within one year
following Director’s death and in no event later than the expiration date of
this option. This option or any portion of this option not so exercised
following Director’s death shall expire.

     4. Restrictions on Transfer of Underlying Shares; Deferral of Exercise.
Neither the grant of this option nor the issuance of the underlying shares has
been registered under the Securities Act of 1933 (the “Act”). Although the
Company intends to exert its best efforts so that issuance of the shares
purchasable upon the exercise of this option, when it first becomes exercisable,
will be exempt from the registration requirements of the Act and any applicable
state securities laws, if the exercise of this option would otherwise result in

 



--------------------------------------------------------------------------------



 



the violation by the Company of any provision of the Act or of any state
securities law, the Company may require that such exercise be deferred until the
Company has taken appropriate action to avoid any such violation. In addition,
the Director acknowledges that both this option and the underlying shares
constitute “restricted securities,” may bear a legend restricting transfers, and
may be transferred only in compliance with an exemption from the registration
requirements of the Act (including Rule 144 thereunder) and applicable state
law. Under Rule 144 under the Act, resales may not be permitted for the first
year after the option has been exercised and fully paid, and resales during the
second year would be subject to the volume limitations, notice requirements and
other requirements of Rule 144.

     5. Exercise of Option May Be In Whole Or In Part. Subject to the conditions
stated in paragraphs 2, 3 and 4 hereof, this option may be exercised for part or
all of the total number of shares stated in paragraph 1. All or any part of the
shares subject to this option so exercisable may be purchased at any time, and
from time to time, but in no event after the expiration date provided in
paragraph 8.

     6. Method of Exercising Option.

     (a) This option shall be exercised by delivering to the Company at the
office of its Secretary in Milwaukee, Wisconsin a written notice of the number
of shares with respect to which the option will be exercised and of the intended
date of exercise.

     (b) Director shall pay the Company, on the date of exercise, the exercise
price for the shares being purchased in full. No shares shall be issued until
such payment is made therefore. Such payment may be made either (i) in cash or
(ii) at the discretion of the Board, by delivering shares of the Company’s
Common Stock which have been beneficially owned by the Director, the Director’s
spouse, or both of them for a period of at least six months prior to the time of
exercise (“Delivered Stock”) or a combination of cash and Delivered Stock.
Delivered Stock shall be valued at its Fair Market Value determined as of the
date of exercise of the option.

     7. Ownership of Shares. Director shall not be deemed the holder of any
shares subject to this option until such shares are fully paid and issued to him
upon exercise of this option.

     8. Expiration Date. This option shall expire at the close of business on
May 19, 2013, or earlier if the Director ceases to be a Director of the Company
(see paragraphs 2 and 3).

     9. Method of Valuation of Common Stock. The fair market value of the
Company’s Common Stock on any date is deemed, for the purposes of this
Agreement, to be either:

     (a) The average of the highest and lowest sale prices of the stock on such
date as reported by NASDAQ (the National Association of Securities Dealers, Inc.
Automated Quotation System) or, in the absence of reported sales on NASDAQ on
said date, the average of the closing bid and asked prices for the stock on
NASDAQ on said date; or

 



--------------------------------------------------------------------------------



 



     (b) At any time when the stock is listed on any exchange, the average of
the reported highest and lowest prices at which the shares are sold on such
exchange on such date or, in the absence of reported sales on such exchange on
said date, the average of the closing bid and asked prices for the stock on such
exchange on such date.

     10. No Rights in Shares Until Certificates Issued. Neither the Director nor
his heirs, executor or administrator shall be, or have any of the rights or
privileges of, a shareholder of the Company in respect of any of the shares
issuable upon the exercise of the option herein granted, unless and until
certificates representing such shares shall have been issued.

     11. Prohibition Against Pledge, Attachment, etc. Except as otherwise
provided, this option and the rights and privileges pertaining thereto shall not
be transferred, assigned, pledged or hypothecated in any way (whether by
operation of law or otherwise) and shall not be subject to execution, attachment
or similar process.

     12. Option Not Transferable During Director’s Lifetime. This option shall
be exercisable, during the Director’s lifetime (to the extent exercisable), only
by him and shall not be transferable by the Director other than by his will or
by the laws of descent and distribution.

     13. Changes in Stock. In the event there are any changes in the Common
Stock of the Company through a stock split, stock dividend, combination or
exchange of shares, or other similar change affecting the Common Stock of the
Company, the Board shall make, such changes in the aggregate number, price and
kind of shares subject to this option, as are appropriate and equitable to
prevent any diminution or enlargement of the rights granted to or available for
Director.

     14. Dissolution or Merger. Upon the dissolution or liquidation of the
Company or upon any merger in which the Company is not the surviving corporation
and which is approved by the Company’s non-insider shareholders (a “triggering
event”), the Company shall settle this option, if outstanding and exercisable,
for cash. The amount of cash to be paid to the Director for this option if it
has not been exercised, or any unexercised portion hereof if this option has
been exercised in part, shall be equal to the difference between the exercise
price and the fair market value of the Company’s Common Stock on the effective
date of the triggering event.

     15. Notices. Any notice to be given to the Company under the terms of this
Agreement shall be addressed to the Company in care of its Secretary, Post
Office Box 1188, Milwaukee, Wisconsin 53201, and any notice to be given to the
Director may be addressed to him at his address as it appears on the Company’s
records or at such other address as either party may hereafter designate in
writing to the other. Any such notice shall have been deemed to have been duly
given if and when enclosed in a properly sealed envelope or wrapper addressed as
aforesaid, certified and deposited, postage prepaid, in a post office or branch
post office regularly maintained by the United States Government.

     16. Successors. This Agreement shall be binding upon and inure to the
benefit of any successor or successors of the Company.

 



--------------------------------------------------------------------------------



 



     17. Wisconsin Contract. This option has been granted in Wisconsin and shall
be construed under the laws of that state.

     18. Government and Other Regulations. The obligation of Weyco Group, Inc.
to sell and deliver shares of Common Stock under this agreement and the Plan
shall be subject to all applicable laws, rules and regulations and the obtaining
of all such approvals by governmental agencies as may be deemed necessary or
desirable by the Board, including (without limitation) the satisfaction of all
applicable federal, state and local tax withholding requirements.

     IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on
its behalf by its Chief Executive Officer or President and to be sealed with its
corporate seal, attested by its Secretary or one of its Assistant Secretaries,
and the Director has hereunto set his hand and seal, all as of the day and the
year first above written, which is the date of the granting of the option
evidenced hereby.

     
 
  WEYCO GROUP, INC.
 
   

  By: /s/ Thomas W. Florsheim, Jr.
 
   

  Title: Chairman & CEO
 
   

  ATTEST:
 
   

  /s/ John Wittkowske

  Secretary
 
   

  /s/ Virgis Colbert

  Director

 